Citation Nr: 1137603	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  07-38 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a microscopic hematuria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The veteran had active service from October 1994 to October 1998.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Veteran requested a hearing before the Board.  The requested hearing was scheduled in March 2011.  The Veteran did not appear for the scheduled hearing.  By regulation, his request for a hearing before the Board is considered withdrawn.  38 C.F.R. § 20.704(e) (2011).  Appellate review may proceed.


FINDING OF FACT

The Veteran manifested microscopic hematuria on laboratory examination in service, and that finding has continued since his service discharge, but there is no medical diagnosis of a disease, disorder, or chronic kidney or other disability which either results from or is manifested by microscopic hematuria. 


CONCLUSION OF LAW

Microscopic hematuria is not a disability for which service connection may be granted, and the criteria for service connection are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for microscopic hematuria, because that finding was first noted while the Veteran was in service.  Before addressing the merits of the clam, the Board will address whether VA has met its duties to assist the Veteran with the development of his claim.  
VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), and the implementing regulations, impose obligations on VA to provide claimants with certain notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and, 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

Duty to Notify

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In November 2006, after the Veteran recharacterized the disorder for which he was seeking service connection as microscopic hematuria, the RO issued a letter which letter advised the Veteran of the criteria for service connection and informed the Veteran of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman.

The 2006 communication advised the Veteran of all information for which notice is required under the VCAA.  To the extent that there was any defect in the timing or content of any notice to the Veteran, the Veteran has not raised any claim that he was prejudiced by any such defect.  There is no presumption that any timing or content notice resulted in prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with the claims file.  The Veteran does not contend that there are any additional service treatment records.  

The Veteran has not been afforded VA examination since he submitted a claim for service connection for microscopic hematuria in October 2006.  As noted below, the Veteran was afforded VA examination after he submitted a 2004 claim for service connection for a kidney disorder claimed as Bright's disease.  However, as discussed further below, since microscopic hematuria is not a disease, disorder, or disability, no medical examination is required.  The current medical evidence is sufficient to decide the claim and action to obtain a VA examination and etiology opinion is therefore not necessary.  38 C.F.R. § 3.159(c)(4) (2011); McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran has submitted private clinical records, and has not indicated that there are any other relevant records.  

As noted above, the Veteran was scheduled for a hearing before the Board, but that request is considered withdrawn.  

No further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Claim for service connection 

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

In order for a claim to be granted, there must be competent evidence of current disability (established by medical diagnosis); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

The service treatment records disclose that microscopic hematuria was identified during the Veteran's service.  The service treatment records reflect that additional medical diagnostic evaluation, including intravenous pyelogram radiologic testing.  After diagnostic evaluation, no abnormality or diagnosis was assigned other than the finding of microscopic hematuria.  

Following his 1998 service discharge, the Veteran sought medical evaluation for increased urinary frequency in 2001.  Microscopic hematuria was again noted on laboratory analysis of the Veteran's urine.  Further diagnostic evaluations again were conducted in 2001.  No diagnosis was assigned.  A diagnosis of Bright's disease was considered (see private clinical notes dated in December 2002, "Bright's disease?").  However, the private clinical records thereafter disclose that no diagnosis of Bright's disease was assigned.

In July 2005, VA examination was conducted.  The examiner concluded that microscopic hematuria was first noted during the Veteran's service.  The examiner concluded that this was a laboratory finding only, as there was no historical or physical evidence of Bright's disease, and there was no evidence of any significant medical condition.  

In October 2006, the Veteran recharacterized his claim as a claim for service connection for microscopic hematuria.  He submitted private medical evidence that microscopic hematuria was present, that cytology (laboratory examination for pathology) disclosed no abnormality, and that a CT (computed tomography) examination of the abdomen and pelvis diagnosed no abnormality.  The Veteran also submitted duplicate service treatment records disclosing that microscopic hematuria was manifested during service.  

Analysis

The service treatment records disclose that microscopic hematuria was found during the Veteran's service, and post-service clinical records confirm that the Veteran continues to manifest microscopic hematuria.  Hematuria is defined as blood in the urine; microscopic hematuria is blood in the urine that is only visible on examination of the urine under a microscope.  Dorland's Illustrated Medical Dictionary 844, 945 (31st ed. 2007). 

There is no medical evidence that microscopic hematuria is a disease or disorder that causes disability.  The VA examiner who conducted a July 2005 examination, following a 2004 claim for service connection for a kidney disorder claimed as Bright's disease, concluded that microscopic hematuria was a finding on diagnostic testing and was not a manifestation of a kidney disorder.  

Thereafter, in 2006, the Veteran stated that he did not disagree with the denial of service connection for Bright's disease, and sought service connection for microscopic hematuria.  The evidence, as set forth above, establishes that the Veteran had microscopic hematuria in service, and that microscopic hematuria has again been noted following the Veteran's service.  

The term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The law and regulations governing veterans' benefits authorize a grant of service connection only where there is a disability.  The Veteran's microscopic hematuria, like hyperlipidemia or hypercholesterolemia, is a finding that has been identified through laboratory examination, but the hematuria is not, in and of itself, a disability.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (noting that results or laboratory examinations are not in and of themselves disabilities).  

The Board finds, therefore, that the Veteran's microscopic hematuria is not a disability for VA compensation purposes.  No disease or disorder, to include a kidney disorder, and no disability resulting from microscopic hematuria, has been medically identified.  The Veteran does not allege that he has a disease or disorder other than microscopic hematuria.  The Veteran does not allege that there is any industrial impairment due to microscopic hematuria.  The evidence does not suggest any impairment due to microscopic hematuria, except that the Veteran has been advised to continue to periodically monitor the finding.  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Veteran is not entitled to service connection for microscopic hematuria, since the records establish that there is no current medical diagnosis of a disease, disorder, or chronic disability resulting in industrial impairment.  The claim must be denied.  


ORDER

The appeal for service connection for a kidney disoder, to include microscopic hematuria, is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


